DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “operation” in claim 18 is used by the claim to mean “assembling” and “manufacturing,” while the accepted meaning is “use.” The term is indefinite because the specification does not clearly redefine the term. Claim 18 recites “a method of operating an attachable needle assembly on a 
Allowable Subject Matter
Claims 1-1 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claim could not be found and was not suggested by the prior art of record.
Regarding claim 1, the subject matter not found is an attachable needle assembly for use on a medication delivery pen, comprising a plurality of needles configured to pierce a reservoir septum of the medication delivery pen, a plurality of needle posts securing one of the plurality of needles, a plurality of integral peel tabs each detachably connected to one of the plurality of needle posts, wherein when one of the plurality of integrated peel tabs is drawn out of the housing to cause a selected needle of the plurality of needles to pierce the needle 
Claim 18 is allowable over the prior art of record, but is subject to a rejection under 112(b) above.
Claim 18 includes limitations similar to that of claim 1, particularly as drawn to the integrated peel tabs connected to each of the plurality of needle posts, wherein one of the plurality of integrated peel tabs is drawn out of the housing to cause a selected needle of the plurality of needles to pierce the needle assembly septum.  Assuming that the content of the claim is preserved with the amendment to correct the 112 issue, the claim would continue to avoid the prior art.
The closest prior art of record is Bruehwiler et al (US 9,427,514) which discloses an attachable needle assembly for use on a medication delivery pen, comprising the housing, plurality of needles, needle assembly septum, reservoir septum, first and second positions as claimed, but fails to teach or fairly suggest the integrated peel tabs each detachably connected to the needle posts such that drawing a peel tab out of the housing causes a selected needle to pierce the needle assembly septum and be exposed for medication delivery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783